Exhibit 21.1 Subsidiaries of Aetna Inc. Listed below are subsidiaries of Aetna Inc. at December 31, 2007 with their jurisdictions of organization shown in parentheses.Subsidiaries excluded from the list below would not, in the aggregate, constitute a “significant subsidiary” of Aetna Inc., as that term is defined in Rule 1-02(w) of Regulation S-X. ·Aetna Health Holdings, LLC (Delaware) oAetna Health Inc. (Arizona) oAetna Health of California Inc. (California) oAetna Health Inc. (Colorado) oAetna Health Inc. (Connecticut) oAetna Health Inc. (Delaware) oAetna Health Inc. (Florida) oAetna Health Inc. (Georgia) oAetna Health of Illinois Inc. (Illinois) oAetna Health Inc. (Maryland) oAetna Health Inc. (Michigan) oAetna Health Inc. (Missouri) oAetna Health Inc. (New Jersey) oAetna Health Inc. (New York) oAetna Health of the Carolinas Inc. (North Carolina) oAetna Health Inc. (Oklahoma) oAetna Health Inc. (Pennsylvania) oAetna Health Inc. (Tennessee) oAetna Health Inc. (Texas) oAET Health Care Plan, Inc. (Texas) oAetna Family Plans of Georgia Inc. (Georgia) oAetna Family Plans of Pennsylvania Inc. (Pennsylvania) oAetna Dental of California Inc. (California) oAetna Dental Inc. (New Jersey) oAetna Dental Inc. (Texas) oAetna RX Home Delivery, LLC (Delaware) oAetna Health Management, LLC (Delaware) oNYLCare Health Plans, Inc. (Delaware) -Aetna Health Inc. (Washington) -Aetna Health Inc. (Maine) oChickering Claims Administrators, Inc. (Massachusetts) oAetna Specialty Pharmacy, LLC (Delaware) oAET Health Care Plan of California, Inc. (California) oCofinity, Inc. (Delaware) -Sloan’s Lake Management Corp (Colorado) ¨PPOM, L.L.C. (Delaware) oStrategic Resource Company (South Carolina) oChickering Benefit Planning Insurance Agency, Inc. (Massachusetts) oSchaller Anderson, Incorporated (Arizona) -Schaller Anderson of Arizona, L.L.C. (Arizona) -Schaller Anderson Healthcare, L.L.C. (Arizona) -Schaller Anderson Medical Administrators, Incorporated (Delaware) -Schaller Anderson of Missouri, L.L.C. (Missouri) -Missouri Care, Incorporated (Missouri) -Schaller Anderson of Maryland, L.L.C. (Maryland) -Schaller Anderson of California, L.L.C. (California) -Schaller Anderson of Tennessee, L.L.C. (Tennessee) -Schaller Anderson of Texas Management, L.L.C. (Texas) Page 1 -Schaller Anderson Behavioral Health, Incorporated (Arizona) ¨SABH of Arizona, Incorporated (Arizona) -Delaware Physicians Care, Incorporated (Delaware) -Delaware Physicians Care-Medicare, Incorporated (Delaware) -Schaller Anderson of Delaware, Incorporated (Delaware) -Schaller Anderson of Texas, L.P. (Texas) -Schaller Anderson Health Plans, L.L.C. (Delaware) ·Aetna Life Insurance Company (Connecticut) oAHP Holdings, Inc. (Connecticut) -Aetna Insurance Company of Connecticut (Connecticut) -AE Fourteen, Incorporated (Connecticut) -Aetna Life Assignment Company (Connecticut) -Aetna/Area Corporation (Connecticut) oAetna InteliHealth Inc. (Delaware) oPE Holdings, LLC (Connecticut) oTanker Six, LLC (Delaware) oAzalea Mall, L.L.C. (Delaware) oBPC Equity, Inc. (Delaware) oCanal Place, LLC (Delaware) oAetna Ventures, LLC (Delaware) oAetna Government Health Plans, LLC (Delaware) oTrumbull One, Inc. (Connecticut) oTrumbull Four, Inc. (Connecticut) oBroadspire National Services, Inc. (Florida) ·Aetna Financial Holdings, LLC (Delaware) oAetna Behavioral Health of Delaware, LLC (Delaware) oAetna Health Information Solutions, Inc. (Delaware) o@Credentials Inc. (Delaware) oU.S. Healthcare Properties, Inc. (Pennsylvania) oIntegrated Pharmacy Solutions, Inc. (Florida) oAetna Capital Management, LLC (Delaware) -Aetna Partners Diversified Fund, LLC (Delaware) -Aetna Partners Diversified Fund (Cayman), Limited (Cayman) oAetna Workers’ Comp Access, LLC (Delaware) oAetna Behavioral Health, LLC (Delaware) oManaged Care Coordinators, Inc. (Delaware) oAetna Integrated Informatics, Inc. (Pennsylvania) oAetna Provider Solutions, LLC (Delaware) ·Aetna Health and Life Insurance Company (Connecticut) ·Corporate Health Insurance Company (Pennsylvania) ·Aetna Health Insurance Company of New York (New York) ·Aetna Risk Indemnity Company Limited (Bermuda) ·Aelan Inc. (Connecticut) oAetna Life & Casualty (Bermuda) Limited (Bermuda) oAetna Global Benefits (UK) Limited (England and Wales) -Aetna Health Services (UK) Limited (England and Wales) -Goodhealth Worldwide (Bermuda) Limited (Bermuda) ¨Goodhealth Worldwide (Global) Limited (Bermuda) ¨Goodhealth Worldwide (Europe) Limited (England and Wales) ¨Goodhealth Worldwide (Asia Pacific) Limited (Hong Kong) ¨Goodhealth Worldwide (Asia) Limited (Hong Kong) ¨GWL (UK) Limited (England and Wales) ¨Goodhealth Worldwide Limited (DIFC) (DIFC-UAE) ¨Goodhealth Worldwide Management FZ-LLC (DOZ-UAE) Page 2 oAetna Health Insurance Company of Europe Limited (Ireland) oGoodhealth Worldwide Administrators Inc. (Florida) ·AUSHC Holdings, Inc. (Connecticut) oPHPSNE Parent Corporation (Delaware) ·Active Health Management, Inc. (Delaware) oHealth Cost Consultants, Inc. (Delaware) oHealth Data & Management Solutions, Inc. (Delaware) ·Aetna Criterion Communications, Inc. (Delaware) ·ASI Wings, L.L.C. (Delaware) ·Luettgens Limited (Connecticut) Page
